Title: From George Washington to Jeremiah Wadsworth, 29 August 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Dear Sir,
          Head Quarters West Point August 29th 1779
        
        On the 15th instant I inclosed you an extract of a letter from General Sullivan requesting that a further supply of provision might be lodged at some secure place in his rear, from whence it might be drawn occasionally—I have this day received a letter from him of the 20th Extract of which I also inclose you. You will perceive by that, that he wishes a supply may be lodged at Wyoming against his return, as he expects that all he carries with him will be expended by the time he reaches that place on his return. I shall write to the Governor of Pennsylvania to give your deputy every assistance in forwarding the provision and forming the magazine at Wyoming—Be pleased to say whether my letter of the 15th reached you. I am Dr Sir Yr Most Obet servant
        
          Go: Washington
        
      